69 F.3d 537
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Aki RASHI, Plaintiff-Appellant,v.Robert CONLEY;  Joe Spicer;  Pat Nance;  Larry Maness;Sonny Wilkerson;  Julia Hamilton, Defendants-Appellees.
No. 95-5169.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1995.

1
Before:  MERRITT, Chief Judge;  KENNEDY, Circuit Judge, and JOINER, District Judge.*

ORDER

2
Aki Rashi, a pro se Tennessee prisoner, appeals a district court judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary and injunctive relief, Rashi sued several state correctional officials alleging that he was improperly placed in punitive segregation.  The defendants were sued in their individual and official capacities.  Rashi alleged that the defendants improperly placed him in administrative segregation before a disciplinary hearing, that the disciplinary notice was inadequate, and that his ten days of punitive segregation and recommended reclassification constituted cruel and unusual punishment.  The district court determined that Rashi's claims were without merit and dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Rashi raises numerous issues on appeal.


4
Dismissal of a complaint pursuant to 28 U.S.C. Sec. 1915(d) is reviewed under the abuse of discretion standard.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992).


5
Upon review, we conclude that the district court did not abuse its discretion in dismissing Rashi's complaint as frivolous.  The disciplinary notice which Rashi received was adequate to inform him of the charges which he faced.  See Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974).  As for his equal protection claim, Rashi did not allege any manner in which he was treated differently from other prisoners who were similarly situated.  City of Cleburne, Tex. v. Cleburne Living Center, Inc., 473 U.S. 432, 439 (1985).  The punishment which Rashi received from the disciplinary board did not constitute cruel and unusual punishment.  See Wilson v. Seiter, 501 U.S. 294, 297-300 (1991).  Finally, we conclude that Rashi's remaining arguments are meritless.


6
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, United States District Judge for the Eastern District of Michigan, sitting by designation